

116 HCON 77 IH: Directing the President pursuant to section 5(c) of the War Powers Resolution to remove United States Armed Forces from hostilities in the Syrian Arab Republic that have not been authorized by Congress.
U.S. House of Representatives
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. CON. RES. 77IN THE HOUSE OF REPRESENTATIVESNovember 21, 2019Ms. Gabbard submitted the following concurrent resolution; which was referred to the Committee on Foreign AffairsCONCURRENT RESOLUTIONDirecting the President pursuant to section 5(c) of the War Powers Resolution to remove United
			 States Armed Forces from hostilities in the Syrian Arab Republic that have
			 not been authorized by Congress.
	
		1.Removal of United States Armed Forces from hostilities in the Syrian Arab Republic that have not
			 been authorized by Congress
 (a)FindingsCongress finds the following: (1)Congress has the sole power to declare war under article I, section 8 of the Constitution.
 (2)Congress has not declared war with respect to, or provided any specific statutory authorization for, United States military participation in any activity related to securing, guarding, possessing, profiting off of, or developing the oil fields of the Syrian Arab Republic.
 (3)President Donald Trump stated on October 27, 2019, regarding Syria that we are leaving soldiers to secure the oil. Now, we may have to fight for the oil. That’s OK. Maybe somebody else wants the oil, in which case they have a hell of a fight. and that it can help us, because we should be able to take some also. And what I intend to do, perhaps, is make a deal with an ExxonMobil or one of our great companies to go in there and do it properly. Right now it’s not big. It’s big oil underground but it’s not big oil up top..
 (4)When asked by CNN on October 28, 2019, whether the United States will prevent any Russian or Syrian Government forces from gaining access to the oil, Secretary of Defense Esper said, The short answer is yes, it presently does..
 (5)Section 8(c) of the War Powers Resolution (50 U.S.C. 1547(c)) defines the introduction of United States Armed Forces to include the assignment of members of such armed forces to command, coordinate, participate in the movement of, or accompany the regular or irregular military forces of any foreign country or government when such military forces are engaged, or there exists an imminent threat that such forces will become engaged, in hostilities..
 (6)Section 5(c) of the War Powers Resolution (50 U.S.C. 1544(c)) states that at any time that United States Armed Forces are engaged in hostilities outside the territory of the United States, its possessions and territories without a declaration of war or specific statutory authorization, such forces shall be removed by the President if the Congress so directs.
 (b)Removal of Armed ForcesPursuant to section 5(c) of the War Powers Resolution (50 U.S.C. 1544(c)), Congress hereby directs the President to remove United States Armed Forces from hostilities in the Syrian Arab Republic, except for United States Armed Forces engaged in operations directed at al Qaeda or associated forces, not later than 60 days after the date of the adoption of this concurrent resolution, unless a declaration of war or specific authorization for such use of United States Armed Forces has been enacted into law.
 (c)Rule of constructionNothing in this concurrent resolution may be construed— (1)to limit, expand, or otherwise modify the scope of the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note); or
 (2)consistent with section 8(a)(1) of the War Powers Resolution (50 U.S.C. 1547(a)(1)), to authorize the use of military force.
				